Title: From Thomas Jefferson to Thomas Mann Randolph, 19 December 1800
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Washington Dec. 19. 1800

Your’s from Richmond is recieved. as soon as Colo. Cabell comes, within whose district Goochld. C.H. is, that matter shall be attended to. the French convention is recieved. it will meet objections from both sides of the house; but I am not at liberty to mention it’s contents. the event of the election is now pretty well known. the two republican candidates have 73. each, mr A. 65. & P. 64. Rhode island having withdrawn 1. from P. some believe that Tenissee will withhold 1. from Burr. if it does not, we are in a dilemma from which no one can see how we are to be extricated. the [Feds] are determined to prevent an election, which is practicable perhaps as there are but 7. states whose majorities in the H. of R. could be counted on. there are hopes from some individuals of the other representation; but nothing with certainty.—since beginning this letter there is a report that Kentucky has given one vote for mr G. I do not learn the foundation of the report. it would be fortunate if it is so. I am of opinion little will be attempted & less done this session on any subject. we think the less the better, and the other side are not disposed much to press things they are not to […].—interruptions by company oblige me to conclude here. with my tenderest love to my dear Martha & affections to yourself. Adieu.
